Judge Doan's analysis is unimpeachable. I write separately only to emphasize two things: the continuing tendency in this county to erroneously admit "other acts" evidence and the continuing instances of improper argument by prosecutors. These errors must stop — in a closer case, they could be fatal. We have cautioned on this tendency many times, but our words seem to have no effect. Do prosecutors receive any training on the proper bounds of argument? If not, they should; if so, it ain't workin'.